Order entered November 3, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01031-CR
                                       No. 05-14-01032-CR
                                       No. 05-14-01033-CR

                         DANIEL DEANTHONY FELDER, Appellant

                                                V.

                                  THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
               Trial Court Cause Nos. F14-52047-L, F14-52048-L, F14-52049-L

                                            ORDER
        The clerk’s records are overdue in these appeals. Accordingly, we ORDER the Dallas
County District Clerk to file the clerk’s records in these appeals within FIFTEEN DAYS of the
date of this order.
        We ORDER court reporter Sasha Brooks to file, within FIFTEEN DAYS of the date of
this order, a supplemental record containing State’s Exhibit no. 1, a photograph.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: Gary
Fitzsimmons, Dallas County District Clerk; Victoria Franklin, official court reporter, Criminal
District Court No. 5; Sasha Brooks, deputy official court reporter, Criminal District Court No. 5;
and to counsel for all parties.
                                                      /s/   LANA MYERS
                                                            JUSTICE